Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1, 14 & 17-18) and cancellations (claims 6, 13 & 21) filed (04/06/2022) have been carefully considered. After carefully reviewing applicant amendments incorporating previously deemed allowable subject matter, prior art references and claim limitations, amendments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 17-18, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 17-18 that includes: 
Claim 1:
…
“	
image processing circuitry configured to apply an image process by software to a surgical region image; display control circuitry configured to control a display of the surgical region image to which the image process is applied; and scene detecting circuitry configured to detect a scene and determine whether the detected scene is a predetermined scene in the surgical region image, wherein the image processing circuitry is configured to produce a pre-update processed image acquired by applying the image process established before updating the software to the surgical region image and a post-update processed image acquired by applying the image process established after updating the software to the surgical region image, and the display control circuitry is configured to control display of at least a portion of at least either one of the pre-update processed image or the post-update processed image, add the pre-update processed image and the post-update processed image to each other at predetermined ratios for each pixel, such that each pixel includes both the pre-update processed image and the post-update processed image, and2Application No. 16/496,452 Reply to Office Action of January 13, 2022on condition that the detected scene is the predetermined scene, cause one selected by a user, of the pre-update processed image and the post-update processed image, to be displayed for the detected scene.
”
Claim 17:
…
“
producing a pre-update processed image by applying an image process established before updating software to a surgical region image and a post-update processed image by applying the image process established after updating the software to the surgical region image; controlling a display of at least a portion of at least either one of the pre-update processed image or the post-update processed image; and 6Application No. 16/496,452 Reply to Office Action of January 13, 2022 adding the pre-update processed image and the post-update processed image to each other at predetermined ratios for each pixel, such that each pixel includes both the pre-update processed image and the post-update processed image determining whether a detected scene is a predetermined scene in the surgical region image; and on condition that the detected scene is the predetermined scene, causing one selected by a user, of the pre-update processed image and the post-update processed image, to be displayed for the detected scene.
”
Claim 18:
…
“
a surgical imager that acquires a surgical region image; and a surgical image processor that includes image processing circuitry configured to image process by software to the surgical region image; display control circuitry configured to control a display of the surgical region image to which the image process is applied; and scene detecting circuitry configured to detect a predetermined scene in the surgical region image and determine whether the detected scene is a predetermined scene in the surgical region image, wherein the image processing circuitry is configured to produce a pre-update processed image acquired by applying the image process established before updating the software to the surgical region image and a post-update processed 7Application No. 16/496,452 Reply to Office Action of January 13, 2022 image acquired by applying the image process established after updating the software to the surgical region image, and the display control circuitry is configured to control display of at least a portion of at least either one of the pre- update processed image or the post-update processed image, add the pre-update processed image and the post-update processed image to each other at predetermined ratios for each pixel, such that each pixel includes both the pre-update processed image and the post-update processed image, and on condition that the detected scene is the predetermined scene, cause one selected by a user, of the pre-update processed image and the post- update processed image, to be displayed for the detected scene.
”
Regarding dependent claims 2-5, 8-12, 14-16 & 19-20 these claims are allowed because of their dependence on independent claims 1 & 17-18 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661